Exhibit 10.17

 

Supplemental Agreement to $16,800,000 Secured Loan Facility Agreement dated 8
October 2014

 

Dated 14 July 2015

 

Baltic Wasp Limited

(as Borrower)

 

- and -

 

ABN AMRO Capital USA LLC

and others

(as Lenders)

 

- and -

 

ABN AMRO Capital USA LLC

(as MLA)

 

- and -

 

ABN AMRO Capital USA LLC

(as Agent)

 

- and -

 

ABN AMRO Capital USA LLC

(as Security Agent)

 

- and -

 

ABN AMRO Bank N.V. Singapore Branch

(as Sinosure Agent)

 

- and -

 

ABN AMRO Bank N.V.

(as Swap Provider)

 

- and -

 

Baltic Trading Limited

(as Guarantor)

 

- and -

 

Genco Shipping & Trading Limited

(as New Guarantor)

 

- and -

 

Baltic Trading Limited

(as Pledgor)

 

- and -

 

Baltic Hornet Limited

(as Other Borrower)

 

[g119371kq01i001.jpg]

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

 

 

Page

 

 

 

 

 

1

 

Interpretation

 

3

 

 

 

 

 

2

 

Conditions

 

4

 

 

 

 

 

3

 

Representations and Warranties

 

6

 

 

 

 

 

4

 

Amendments to Original Loan Agreement

 

6

 

 

 

 

 

5

 

Amendments, Waivers and Consents relating to Merger

 

8

 

 

 

 

 

6

 

Confirmation and Undertaking

 

13

 

 

 

 

 

7

 

Notices, Counterparts, Law and Jurisdiction

 

13

 

 

 

 

 

Schedule 1

 

The Lenders

 

14

 

 

 

 

 

Schedule 2

 

First Effective Date Confirmation

 

15

 

 

 

 

 

Schedule 3

 

Second Effective Date Confirmation

 

16

 

--------------------------------------------------------------------------------


 

Supplemental Agreement

 

Dated: 14 July 2015

 

Between:

 

(1)                                 Baltic Wasp Limited a company incorporated
under the laws of the Marshall Islands whose registered address is at Trust
Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH
96960 (the “Borrower”); and

 

(2)                                 the banks listed in Schedule 1 (The
Lenders), each acting through its office at the address indicated against its
name in Schedule 1 (together the “Lenders” and each a “Lender”); and

 

(3)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as mandated lead arranger
(in that capacity, the “MLA”); and

 

(4)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as facility agent (in that
capacity, the “Agent”); and

 

(5)                                 ABN AMRO Capital USA LLC, acting through its
office at 100 Park Avenue, 24th Floor, NY 10017, USA as security agent (in that
capacity, the “Security Agent”); and

 

(6)                                 ABN AMRO Bank N.V. Singapore Branch, acting
through its office at 10 Collyer Quay, #07-01 Ocean Financial Centre, Singapore
049315 as agent for Sinosure (in that capacity, the “Sinosure Agent”); and

 

(7)                                 ABN AMRO Bank N.V. acting through its office
at 100 Park Avenue, 24th Floor, NY 10017, USA as swap provider (in that
capacity, the “Swap Provider”); and

 

(8)                                 Baltic Trading Limited, a company
incorporated under the laws of the Republic of the Marshall Islands whose
registered address is at Trust Company Complex, Ajeltake Road, Ajeltake Island,
Majuro, Marshall Islands, MH 96960 as guarantor (in that capacity, the
“Guarantor”); and

 

(9)                                 Genco Shipping & Trading Limited, a
corporation incorporated under the laws of the Republic of the Marshall Islands
whose principal place of business is at 299 Park Avenue, 12th Floor, New York,
New York 10171 (the “New Guarantor”);

 

(10)                          Baltic Trading Limited, a company incorporated
under the laws of the Republic of the Marshall Islands whose registered address
is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960 as pledgor (in that capacity, the “Pledgor”); and

 

(11)                          Baltic Hornet Limited, a company incorporated
under the laws of the Republic of the Marshall Islands whose registered address
is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands, MH 96960 as the other borrower (in that capacity, the “Other
Borrower”).

 

Supplemental to a secured loan agreement dated 8 October 2014 made between the
Borrower, the Lenders, the MLA, the Agent, the Security Agent, the Sinosure
Agent and the Swap Provider (the “Original Loan Agreement”), on the terms and
subject to the conditions

 

1

--------------------------------------------------------------------------------


 

of which each of the Lenders agreed to advance to the Borrower its respective
Commitment of an aggregate amount not exceeding sixteen million eight hundred
thousand Dollars ($16,800,000).

 

Whereas:

 

(A)                                        By a letter dated 23 June 2015, the
Borrower has requested, amongst other things, the consent of the Finance Parties
to (i) a proposed merger and acquisition between the Guarantor and the New
Guarantor’s respective group including the acquisition of shares in the
Guarantor by the New Guarantor (the “Merger”), (ii) certain consequential
amendments to the Original Loan Agreement and (iii) a permanent waiver of
certain provisions contained in Clause 12.3 (General Undertakings) of the
Original Loan Agreement in connection with the Merger (the “Request”).

 

(B)                                        The Finance Parties have agreed to
the Request subject to the terms and conditions of this Supplemental Agreement.

 

It is agreed that:

 

1                                                  Interpretation

 

1.1                                        In this Supplemental Agreement:

 

“Amendment Fee Letter” means the letter dated on or about the date of this
Supplemental Agreement between the Agent, the Lenders and the Borrower setting
out the fees referred to in Clause 2.1.5 (Conditions).

 

“Finance Parties” means the Agent, the Security Agent, the MLA, the Swap
Provider, the Sinosure Agent and the Lenders and “Finance Party” means any of
them;

 

“First Effective Date” means the date on which the Agent (acting on the
instructions of the Lenders) confirms to the Borrower in writing substantially
in the form set out in Schedule 2 (First Effective Date Confirmation) that all
of the conditions referred to in Clause 2.1 (Conditions) have been satisfied,
which confirmation the Agent shall be under no obligation to give if an Event of
Default shall have occurred and be continuing;

 

“Loan Agreement” means the Original Loan Agreement as amended pursuant to this
Supplemental Agreement;

 

“New Guarantee” means a guarantee and indemnity to be given by the New Guarantor
in favour of the Security Agent in accordance with the terms of this
Supplemental Agreement;

 

“Second Effective Date” means the date on which the Agent (acting on the
instructions of the Lenders) confirms to the Borrower in writing substantially
in the form set out in Schedule 3 (Second Effective Date Confirmation) that all
of the conditions referred to in Clause 2.2 (Conditions) have been satisfied,
which confirmation the Agent shall be under no obligation to give if an Event of
Default shall have occurred and be continuing; and

 

2

--------------------------------------------------------------------------------


 

“Security Parties” means all parties to this Supplemental Agreement other than
the Finance Parties and “Security Party” means any one of them.

 

1.2                                        All words and expressions defined in
the Original Loan Agreement shall have the same meaning when used in this
Supplemental Agreement unless the context otherwise requires, and clause 1.2
(Definitions and Interpretation) of the Original Loan Agreement shall apply to
the interpretation of this Supplemental Agreement as if it were set out in full.

 

1.3                                        This Supplemental Agreement shall be
a Finance Document.

 

2                                                  Conditions

 

2.1                                        As conditions precedent for the
agreement of the Finance Parties to the Request and for the effectiveness of
Clause 4 (Amendments to Original Loan Agreement), the Borrower shall deliver or
cause to be delivered to or to the order of the Agent the following documents
and evidence on or before the First Effective Date:

 

2.1.1                              in respect of each Security Party (other than
the New Guarantor):

 

(a)                                          a certificate of good standing;

 

(b)                                          a certificate of a duly authorised
officer of that Security Party dated the day of this Supplemental Agreement
(i) certifying that that Security Party is existing in good standing in the
jurisdiction of its incorporation, (ii) confirming that none of the documents
delivered to the Agent pursuant to Part 1 of Schedule 2 of the Original Loan
Agreement have been amended or modified in any way (or copies, certified by a
duly authorised officer of the Security Party in question as true, complete,
accurate and neither amended nor revoked, of any such documents which have been
amended or modified), (iii)  setting out the names and titles of the directors
and officers of that Security Party, and (iv) attaching an incumbency
certificate reflecting the name and signature of each officer authorised to
execute this Supplemental Agreement and that no proceedings are pending or
contemplated for the dissolution of that Security Party;

 

(c)                                           a copy, certified by a director or
the secretary of each Security Party as true, complete and accurate and neither
amended nor revoked and in full force and effect, of a resolution of the
directors of that Security Party (together, where appropriate, with signed
waivers of notice of any directors’ meetings) approving, and authorising or
ratifying the execution of, this Supplemental Agreement and any document to be
executed by that Security Party pursuant to this Supplemental Agreement;

 

2.1.2                              this Supplemental Agreement duly executed by
the Security Parties and the Finance Parties;

 

2.1.3                              evidence satisfactory to the Agent (acting on
the instructions of the Lenders) that the Borrower and the Guarantor have
agreed, or will agree to

 

3

--------------------------------------------------------------------------------


 

enter into, with its other lenders or financiers the same terms and conditions
as agreed between the Agent (acting on the instructions of the Lenders), the
Borrower and the Guarantor pursuant to the terms of this Supplemental Agreement;

 

2.1.4                              if a Security Party is incorporated in a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Lenders in each relevant jurisdiction, substantially in the form or forms
provided to the Agent prior to signing this Supplemental Agreement or
confirmation satisfactory to the Agent that such an opinion will be given;

 

2.1.5                              payment to the Agent (for the account of the
Lenders in proportion to their respective Commitments) a non-refundable
amendment fee in the amount agreed in the Amendment Fee Letter; and

 

2.1.6                              evidence that the fees, costs and expenses
due from the Borrower under clause 8.1 (Transaction expenses) of the Original
Loan Agreement have been paid or will be paid by the First Effective Date.

 

2.2                                        As conditions precedent for the
agreement of the Finance Parties to the Request and for the effectiveness of
Clause 5 (Consents, Waivers and Amendments relating to Merger), the Borrower
shall deliver or cause to be delivered to or to the order of the Agent the
following documents and evidence on or before the Second Effective Date:

 

2.2.1                              in respect of the New Guarantor:

 

(a)                                          copies of the constitutional
documents of the New Guarantor together with such other evidence as the Agent
may reasonably require that the New Guarantor is duly incorporated in its
country of incorporation and remains in existence with power to enter into, and
perform its obligations under, the New Guarantee.

 

(b)                                          a certificate of a duly authorised
officer of the New Guarantor certifying that each copy document relating to it
is correct, complete and in full force and effect as at the date of the New
Guarantee.

 

(c)                                           a copy, certified by a director or
the secretary of the New Guarantor as true, complete and accurate and neither
amended nor revoked, of a resolution of the directors (together, where
appropriate, with signed waivers of notice of any directors’ or shareholders’
meetings) approving, and authorising or ratifying the execution of the New
Guarantee and any document to be executed by the New Guarantor pursuant to the
New Guarantee;

 

(d)                                          a notarially attested and legalised
power of attorney of the New Guarantor under which the New Guarantee and any
documents required pursuant to the New Guarantee are to be executed by the
Guarantor;

 

2.2.2                              the New Guarantee duly executed by the New
Guarantor;

 

4

--------------------------------------------------------------------------------


 

2.2.3                              evidence that the merger between the New
Guarantor and the Guarantor has been consummated and the Guarantor has become an
indirect wholly-owned subsidiary of the New Guarantor;

 

2.2.4                              such documentation and other evidence as is
reasonably requested by the Agent in order for the Lenders to comply with all
necessary “know your customer” or similar identification procedures in relation
to the transactions contemplated by the Merger; and

 

2.2.5                              such of the legal opinions specified in
Clause 2.1.4 as have not already been provided to the Agent; and

 

2.2.6                              evidence that any process agent appointed
under the New Guarantee has accepted its appointment; and

 

2.2.7                              satisfaction of the condition subsequent
referred to in Clause 2.3.

 

2.3                                        As a condition subsequent for the
agreement of the Finance Parties to the Request, there shall be delivered to or
to the order of the Agent on or before 17 July 2015 (or such later date as the
Agent may agree in writing) evidence that the Sinosure Policy has been endorsed
with details of the amendments and/or transactions contemplated by this
Supplemental Agreement. The failure to satisfy the condition subsequent referred
to in this Clause 2.3 by the agreed date shall constitute an Event of Default.

 

2.4                                        All documents and evidence delivered
to the Agent pursuant to Clauses 2.1, 2.2 and 2.3 shall:

 

2.4.1                              be in form and substance reasonably
acceptable to the Agent (acting on the instructions of the Lenders);

 

2.4.2                              if required by the Agent, be certified,
notarised, legalised or attested in a manner acceptable to the Agent.

 

3                                                  Representations and
Warranties

 

3.1                                        Each of the representations and
warranties contained in Clause 11 (Representations) of the Original Loan
Agreement shall be deemed repeated by the Borrower at the date of this
Supplemental Agreement, at the First Effective Date and at the Second Effective
Date, by reference to the facts and circumstances then pertaining, as if
references to the Finance Documents included this Supplemental Agreement and (as
at the Second Effective Date) as if references to the Finance Documents included
the New Guarantee, provided that to the extent any such representation or
warranty relates to an earlier date, such representation or warranty shall be
true and correct in all material respects on such date.

 

4                                                  Amendments to Original Loan
Agreement

 

4.1                                        With effect from the First Effective
Date the following amendments will be made to the Original Loan Agreement:

 

4.1.1                              The following definition shall be inserted in
clause 1.1 (Definitions and Interpretation) in alphabetical order:

 

““Supplemental Agreement” means the supplemental agreement dated

 

5

--------------------------------------------------------------------------------


 

2015 supplementing and amending this Agreement.”.

 

4.1.2                              The definition of “Finance Documents” shall
be read and construed to include this Supplemental Agreement.

 

4.1.3                              The definition of “Leverage” shall be deleted
in its entirety and shall be replaced as follows:

 

““Leverage” means the aggregate Financial Indebtedness (excluding committed but
undrawn working capital lines) of the Group divided by the Value Adjusted Total
Assets.”.

 

4.1.4                              The definition of “Minimum Consolidated Net
Worth” shall be amended to read as follows:

 

““Minimum Consolidated Net Worth” means an amount not less than (a) $270,150,000
plus (b) fifty per cent (50%) of the value of any subsequent primary equity
offerings of the Guarantor completed after the Supplemental Agreement.”.

 

4.1.5                              Clause 10.14 shall be deleted in its entirety
and shall be replaced as follows:

 

“Additional security If at any time the aggregate of the Fair Market Value of
the Vessel and the Other Vessel (as determined in accordance with Clause 10.15
(Fair Market Value determination)) and the value of any additional security
(such value to be the face amount of the deposit (in the case of cash),
determined conclusively by appropriate advisers appointed by the Agent (in the
case of other charged assets), and determined by the Agent in its discretion (in
all other cases)) for the time being provided to the Security Agent under this
Clause 10.14 is:

 

(a)                                          in the case of the period from 30
June 2015 up to and including 29 September 2015, less than one hundred and
twenty five per cent (125%) of the aggregate of (i) the amount of the Loan then
outstanding and (ii) the amount of the Other Loan then outstanding;

 

(b)                                          in the case of the period from 30
September 2015 up to and including 30 December 2015, less than one hundred and
twenty five per cent (125%) of the aggregate of (i) the amount of the Loan then
outstanding and (ii) the amount of the Other Loan then outstanding;

 

(c)                                           in the case of the period from 31
December 2015 up to and including 30 March 2016, less than one hundred and
thirty per cent (130%) of the aggregate of (i) the amount of the Loan then
outstanding and (ii) the amount of the Other Loan then outstanding;

 

(d)                                          in the case of the period from 31
March 2016 for the duration of the Facility Period, less than one hundred and
thirty five per cent (135%) of the aggregate of (i) the amount of the Loan then
outstanding and (ii) the amount of the Other Loan then

 

6

--------------------------------------------------------------------------------


 

outstanding,

 

the Borrower shall and will procure that the Guarantor shall, within fifteen
(15) days of the Agent’s request, at the Borrower’s option:

 

10.14.1                pay to the Security Agent or to its nominee a cash
deposit in the amount of the shortfall to be secured in favour of the Security
Agent as additional security for the payment of the Indebtedness; or

 

10.14.2                give to the Security Agent other additional security in
amount and form acceptable to the Security Agent in its discretion, it being
agreed that security over Fleet Vessels with an Approved Flag shall, in the
Security Agent’s discretion acting reasonably, be acceptable security; or

 

10.14.3                prepay the Loan in the amount of the shortfall and any
such prepayment under this Clause 10.14.3 shall be applied in prepayment of the
remaining Repayment Instalments in inverse order of maturity,

 

The value of any additional security provided shall in the case of a Vessel be
determined in the same manner as set out in Clause 10.15.1 (Fair Market Value
determination) of the Vessels and in the case of other security shall be
determined by the Agent in its absolute discretion.

 

For the period up to and including 31 March 2016, if the Guarantor provides
additional security in respect of a breach of a fair market value covenant under
a loan facility with other lenders or financial institutions, the Guarantor
shall provide the Security Agent with written notice of that breach as soon as
practicable and in any event within fifteen (15) days of remedying such breach. 
Any public filing made by the Guarantor with the SEC in relation to such
additional security shall constitute notice thereof for the purposes of this
Clause.

 

Clauses 5.3 (Reborrowing), 6.2 (Voluntary prepayment of Loan) and 6.5
(Restrictions) shall apply, mutatis mutandis, to any prepayment made under this
Clause 10.14 and the value of any additional security provided shall be
determined as stated above.”.

 

4.2                                        All other terms and conditions of the
Loan Agreement shall remain unaltered and in full force and effect.

 

5                                                  Amendments, Waivers and
Consents relating to Merger

 

5.1                                        With effect from the Second Effective
Date:

 

5.1.1                              the following amendments will be made to the
Loan Agreement:

 

(a)                                          The following definitions shall be
inserted in clause 1.1 (Definitions and Interpretation) in alphabetical order:

 

““New Guarantee” means a guarantee and indemnity given by the Guarantor in
favour of the Security Agent.”.

 

7

--------------------------------------------------------------------------------


 

““New Guarantor” means Genco Shipping & Trading Limited, a corporation
incorporated under the laws of the Republic of the Marshall Islands whose
principal place of business is at 299 Park Avenue, 12th Floor, New York, New
York 10171.”.

 

““Genco Shareholder Rights Agreement” means a shareholder rights agreement
substantially similar to that shareholder rights agreement entered into as of 11
April 2007 and made between the Guarantor and Mellon Investor Services LLC, a
New Jersey limited liability company, as rights agent.”.

 

(b)                                          The definition of “Change of
Control” shall be amended to read as follows:

 

“Change of Control” means:

 

(a)                                          in respect of the Guarantor (or in
its capacity as Pledgor), any time during which and for any reason:-

 

(i)                                              the Guarantor fails to own,
directly or indirectly, one hundred per cent (100%) of the capital stock or
other equity interests of the Borrower; or

 

(ii)                                           the Guarantor is no longer,
directly or indirectly, one hundred per cent (100%) wholly-owned by the New
Guarantor;

 

(b)                                          in respect of the New Guarantor,
any time during which and for any reason:-

 

(i)                                              there is a sale, lease or
transfer of all or substantially all of the New Guarantor’s assets to any Person
or group (as such term is used in Section 13(d)(3) of the Exchange Act); or

 

(ii)                                           there is a liquidation or
dissolution of the New Guarantor; or

 

(iii)                                        there is a replacement of a
majority of the directors on the board of directors of the New Guarantor over a
two-year period from the directors who constituted the board of directors of the
New Guarantor at the beginning of such period and such replacement has not been
approved by a vote of at least a majority of the board of directors of the New
Guarantor then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved; or

 

(iv)                                       there is a “change of control” or
similar event (however described) in any documentation

 

8

--------------------------------------------------------------------------------


 

related to any Financial Indebtedness of the New Guarantor or the Group or any
member of the Group; or

 

(v)                                          any Person or group (as such term
is used in Section 13 (d)(3) of the Exchange Act) other than one or more of the
Permitted Holders that at any time becomes the owner, directly or indirectly,
beneficially or of record, of shares representing more than thirty per cent of
the outstanding voting or economic equity interests of the New Guarantor;

 

(c)                                           in respect of the Borrower, any
time during which and for any reason the Guarantor fails to own, directly or
indirectly, one hundred per cent (100%) of the capital stock or other equity
interests of the Borrower,

 

provided that any amalgamation, demerger, merger or corporate reconstruction of
the New Guarantor or any subsidiary thereof or any transactions contemplated
thereby that are consummated with the consent of the Agent and Sinosure in
accordance with Clause 12.3.6 (Merger) shall not constitute a “Change of
Control”.

 

(c)                                           The definition of “Consolidated
Net Worth” shall be amended to read as follows:

 

““Consolidated Net Worth” means the Net Worth of the New Guarantor and its
Subsidiaries determined on a consolidated basis in accordance with GAAP (and
including for this purpose the New Guarantor’s investment in the Guarantor)
after appropriate deduction for any minority interest in Subsidiaries.”.

 

(d)                                          In the definitions of “Fleet
Vessels”, “Group” and “Value Adjusted Total Assets”, the word “Guarantor” shall
be replaced by the words “New Guarantor”.

 

(e)                                           The definition of “Permitted
Holders” shall be amended to read as follows:

 

““Permitted Holders” means (a) Mr. Peter Georgiopoulos (including his immediate
family members and trusts to which he or such family members hold a beneficial
interest), (b) any corporation or any other entity directly or indirectly
controlled by Mr. Peter Georgiopoulos and (c) any person or group (as such term
is used in Section 13(d)(3) of the Exchange Act) who may at the time of the
signing of the Supplemental Agreement own, directly or indirectly, beneficially
or of record, shares representing more than thirty per cent of the voting or
economic equity interests of New Guarantor, any affiliate of any such person,
and any member of such group or affiliate of such member.”.

 

9

--------------------------------------------------------------------------------


 

(f)                                            The definition of “Minimum
Consolidated Net Worth” shall be amended to read as follows:

 

““Minimum Consolidated Net Worth” means an amount of not less than
(a) $786,360,204 plus (b) fifty per cent (50%) of the value of any subsequent
primary equity offerings of the New Guarantor completed after 31 March 2015.”.

 

(g)                                           The definition of “Security
Documents” shall be read and construed to include the New Guarantee.

 

(h)                                          In Clause 10.6 sub-paragraph
(c) the reference to “Guarantor” shall be deleted and replaced by “New
Guarantor” and the references to “Guarantee” shall be deleted and replaced by
“New Guarantee”.

 

(i)                                              A new clause 10.1.13 shall be
inserted to read as follows

 

“10.1.13 the New Guarantee.”.

 

(j)                                             In Clause 10.1.14 the references
to “Guarantor” shall be deleted and replaced by “New Guarantor”.

 

(k)                                          Clause 12.1.1 shall be amended to
read as follows:

 

“Financial statements The Borrower shall procure that:

 

(a)                                          the New Guarantor shall supply to
the Agent as soon as the same become available, but in any event within ninety
(90) days after the end of each of its financial years, the New Guarantor’s
audited consolidated (so as to include inter alia the Borrower and the Guarantor
and its Subsidiaries) financial statements for that financial year (all such
financial statements to be supplemented by updated details of all off-balance
sheet and time charter hire commitments in respect of the Vessel and the Other
Vessel), together with a Compliance Certificate, signed by the Chief Financial
Officer of the New Guarantor, setting out (in reasonable detail) computations as
to compliance with Clause 12.2 (Financial covenants) as at the date as at which
those financial statements were drawn up; and

 

(b)                                          the Guarantor shall supply to the
Agent as soon as the same become available, but in any event within 90 (90) days
after the end of each of its financial years the Guarantor’s annual management
accounts (balance sheet and profit and loss accounts).”.

 

(l)                                              Clause 12.1.3 shall be amended
to read as follows:

 

“Interim financial statements  The Borrower shall supply and shall procure that
the New Guarantor shall supply to the Agent as soon as the same become
available, but in any event within forty five (45) days after the end of each
quarter during each of its

 

10

--------------------------------------------------------------------------------


 

financial years:

 

(a)                                          for the first three (3) financial
quarter’s for each of its financial years, the Borrower’s and the New
Guarantor’s unaudited quarterly financial statements for that quarter (so as to
include inter alia the Borrower and the Guarantor and its Subsidiaries) (such
financial statements to be supplemented by updated details of all off-balance
sheet and time charter hire commitments in respect of the Vessel and the Other
Vessel), together with a Compliance Certificate, signed by the Chief Financial
Officer of the Borrower or the New Guarantor (as the case may be), setting out
(in reasonable detail) computations as to compliance with Clause 12.2 (Financial
covenants) as at the date as at which those financial statements were drawn up;
and

 

(b)                                          the Guarantor’s quarterly
management accounts (balance sheet and profit and loss accounts).”.

 

(m)                                      In Clause 12.2.2 the reference to
“Guarantor” shall be deleted and replaced by “New Guarantor”.

 

(n)                                          In Clause 12.2.3 the reference to
“Guarantor” shall be deleted and replaced by “New Guarantor”.

 

(o)                                           Clause 12.3.12 shall be amended to
read as follows:

 

No dividends or non-arm’s length transactions  The Borrower may pay dividends or
make any other distributions or advances of a revenue or capital nature to
shareholders, or make any payments of principal or interest on amounts owned to
related entities or persons (including payment under any shareholder loans),
unless there is an Event of Default or such dividend, distribution or payment
would result in an Event of Default and provided that (a) the Security Parties
are in compliance with the terms and conditions of the Finance Documents,
including, without limitation (i) the provisions of Clause 12.2 (Financial
Covenants) and (ii) Clause 10.14 (Additional Security), (b)  the Guarantor is in
compliance with clause 6.4 of the Guarantee, (c) the New Guarantor is in
compliance with clause 6.4 of the New Guarantee and (d) the Other Borrower is in
compliance with clause 6.4 of the Collateral Guarantee.  The Borrower shall
procure that the Guarantor and the New Guarantor shall without the consent of
the Agent be permitted to declare or pay Dividends or make any distribution
provided that (a) no Event of Default has occurred and is continuing and (b) the
Guarantor is in compliance with its financial covenants contained in clause 6.8
of the Guarantee, (c) the New Guarantor is in compliance with its financial
covenants contained in clause 6.8 of the New Guarantee, (d) the Other Borrower
is in compliance with clause 6.8 of the Collateral Guarantee and (e) the
Borrower is in compliance with all the covenants contained in this

 

11

--------------------------------------------------------------------------------


 

Supplemental Agreement.  The Guarantor may authorise, declare and distribute a
dividend of Rights (as such term is defined in the Shareholder Rights Agreement
and which are convertible into other securities as set out in the Shareholder
Rights Agreement) as contemplated by the Shareholder Rights Agreement and the
New Guarantor may authorise, declare and distribute a dividend of Rights (as
such term is defined in the Genco Shareholder Rights Agreement and which are
convertible into other securities as set out in the Genco Shareholder Rights
Agreement) as contemplated by the Genco Shareholder Rights Agreement.    The
Borrower shall not without the prior written consent of the Agent, enter into a
transaction with an affiliate other than on arm’s length terms unless otherwise
provided in relation to the Borrower pursuant to Clause 12.3.18 (No transaction
with associated companies). For the avoidance of doubt, nothing in this Clause
12.3.12 shall prohibit the Guarantor or the New Guarantor from buying back
already issued share capital.”.

 

(p)                                          Clause 13.1.9 shall be amended to
read:

 

“Notice of termination  The Guarantor or the New Guarantor (as the case may be)
give notice to the Security Agent to determine its respective obligations under
the Guarantee or the New Guarantee.”.

 

5.1.2                                      Notwithstanding Clauses 12.3.6
(Merger), 12.3.15 (No Change in Relevant Documents) and 12.3.20 (No change of
Ownership or Change of Control) of the Original Loan Agreement, the Agent
(acting on the instructions of the Lenders) hereby waives the restrictions set
out in Clauses 12.3.6 and 12.3.20 of the Loan Agreement insofar as they relate
to the Merger and hereby consents to the Merger;

 

5.1.3                                     The Agent (acting on the instructions
of the Lenders) acknowledges that the Merger will not constitute a breach of the
provisions of Clauses 12.3.6 (Merger) of the Loan Agreement;

 

5.1.4                                     The Agent (acting on the instructions
of the Lenders) hereby waives the provisions of Clause 6.10.2 (Undertakings) of
the Guarantee and the New Guarantee in so far as they relate to the Merger;

 

5.1.5                                     The Agent (acting on the instructions
of the Lenders) hereby waives any other provision of any Finance Document not
referred to above which would cause the Merger to breach the provisions of any
Finance Document; and

 

5.1.6                                     The Agent (acting on the instructions
of the Lenders) hereby acknowledges that it is aware of, and consents to, the
proposed cancellation of management agreement dated 15 March 2010 made between
Baltic Trading Limited and Genco Shipping & Trading Limited.

 

12

--------------------------------------------------------------------------------


 

5.2                                        With effect from the Second Effective
Date the first line of Clause 6.8 of the Guarantee shall be amended to read “The
Guarantor shall at all times during the Facility Period procure that the New
Guarantor shall:-”

 

5.3                                        All other terms and conditions of the
Loan Agreement and Guarantee shall remain unaltered and in full force and
effect.

 

6                                                  Confirmation and Undertaking

 

6.1                                        Each of the Security Parties confirms
that all of its respective obligations under or pursuant to each of the Security
Documents to which it is a party remain in full force and effect, despite the
amendments to the Original Loan Agreement made in this Supplemental Agreement,
as if all references in any of the Security Documents to the Original Loan
Agreement were references to the Original Loan Agreement as amended and
supplemented by this Supplemental Agreement.

 

6.2                                        The definition of any term defined in
any of the Security Documents shall, to the extent necessary, be modified to
reflect the amendments to the Original Loan Agreement made in or pursuant to
this Supplemental Agreement.

 

7                                                  Notices, Counterparts, Law
and Jurisdiction

 

The provisions of clauses 18 (Notices), 21.5 (Counterparts) and 22 (Law and
jurisdiction) of the Loan Agreement shall apply to this Supplemental Agreement
as if they were set out in full herein and as if references to the Original Loan
Agreement were references to this Supplemental Agreement and references to the
Borrower were references to the Security Parties.

 

13

--------------------------------------------------------------------------------


 

Schedule 1                                                     



The Lenders

 

ABN AMRO Capital USA LLC

100 Park Avenue

24th Floor

NY 10017

USA

 

Attn:                             Maria Pina (Fax No: +1 917 284 6917)

Email:                     maria.pina@abnamro.com

 

Attn:                             Rajbir Talwar (Fax No.: +1 917 284 6850)

Email:                     rajbir.talwar@abnamro.com

 

14

--------------------------------------------------------------------------------


 

Schedule 2                                                     

 

First Effective Date Confirmation

 

To:                                      Baltic Wasp Limited

Trust Company Complex

Ajeltake Road

Ajeltake Island

Majuro

Marshall Islands

MH 96960

 

We, ABN AMRO Capital USA LLC, refer to the supplemental agreement dated
[         ]  2015 (the “Supplemental Agreement”) relating to a secured loan
agreement dated 8 October 2014 (the “Loan Agreement”) made between you as the
Borrower, the banks listed therein as Lenders and ourselves acting in our
capacities as Mandated Lead Arranger, Agent, Security Agent, Sinosure Agent and
Swap Provider in respect of a loan to you from the Lenders of up to sixteen
million eight hundred thousand Dollars ($16,800,000).

 

We hereby confirm that all conditions precedent referred to in Clause 2.1
(Conditions) of the Fourth Supplemental Agreement have been satisfied.  In
accordance with Clauses 1.1 (Interpretation) and 4 (Amendments to Original Loan
Agreement) of the Supplemental Agreement the First Effective Date is the date of
this confirmation and the amendments to the Loan Agreement are now effective.

 

Dated:                                                            2015

 

Signed:

 

 

 

For and on behalf of

 

ABN AMRO Capital USA LLC

 

15

--------------------------------------------------------------------------------


 

Schedule 3                                                     

 

Second Effective Date Confirmation

 

To:                                      Baltic Wasp Limited

Trust Company Complex

Ajeltake Road

Ajeltake Island

Majuro

Marshall Islands

MH 96960

 

We, ABN AMRO Capital USA LLC, refer to the supplemental agreement dated
[         ]  2015 (the “Supplemental Agreement”) relating to a secured loan
agreement dated 8 October 2014 (the “Loan Agreement”) made between you as the
Borrower, the banks listed therein as Lenders and ourselves acting in our
capacities as Mandated Lead Arranger, Agent, Security Agent, Sinosure Agent and
Swap Provider in respect of a loan to you from the Lenders of up to sixteen
million eight hundred thousand Dollars ($16,800,000).

 

We hereby confirm that all conditions precedent referred to in Clause 2.2
(Conditions) of the Fourth Supplemental Agreement have been satisfied.  In
accordance with Clauses 1.1 (Interpretation) and 5 (Amendments Following Merger)
of the Supplemental Agreement the Second Effective Date is the date of this
confirmation and the amendments to the Loan Agreement are now effective.

 

Dated:                                                            2015

 

Signed:

 

 

 

For and on behalf of

 

ABN AMRO Capital USA LLC

 

16

--------------------------------------------------------------------------------


 

In Witness of which the parties to this Supplemental Agreement have executed
this Supplemental Agreement as a deed the day and year first before written.

 

The Borrower

 

Signed and delivered

 

as a deed

/s/ Apostolos Zafolias

by Baltic Wasp Limited

signature

(as the Borrower)

 

acting by

Apostolos Zafolias

 

print name

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

of witness

/s/ Peter Allen

 

 

 

 

 

name

Peter Allen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

 

299 Park Avenue

 

 

 

address

New York, NY 12171

 

 

 

 

The Lenders

 

Signed and delivered

/s/ Rajbir Talwar

/s/ Urvashi Zutshi

as a deed

signature

by ABN AMRO Capital USA LLC

 

(as Lender)

Rajbir Talwar

Urvashi Zutshi

acting by

 

Managing Director

its duly authorised

print name

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

100 Park Ave New York,

NY USA 10017

 

 

 

 

17

--------------------------------------------------------------------------------


 

The MLA

 

Signed and delivered

/s/ Rajbir Talwar

/s/ Urvashi Zutshi

as a deed

signature

by ABN AMRO Capital USA LLC

 

(as MLA)

Rajbir Talwar

Urvashi Zutshi

acting by

 

Managing Director

 

print name

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

100 Park Ave New York,

NY USA 10017

 

 

 

 

The Agent

 

Signed and delivered

/s/ Rajbir Talwar

/s/ Urvashi Zutshi

as a deed

signature

by ABN AMRO Capital USA LLC

 

(as Agent)

Rajbir Talwar

Urvashi Zutshi

acting by

 

Managing Director

 

print name

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

100 Park Ave New York,

NY USA 10017

 

 

 

 

18

--------------------------------------------------------------------------------


 

The Security Agent

 

Signed and delivered

/s/ Rajbir Talwar

/s/ Urvashi Zutshi

as a deed

signature

by ABN AMRO Capital USA LLC

 

(as Security Agent)

Rajbir Talwar

Urvashi Zutshi

acting by

 

Managing Director

 

print name

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Nicholas Hoagland

 

 

 

 

 

 

 

 

name

Nicholas Hoagland

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

100 Park Ave New York,

NY USA 10017

 

 

 

 

19

--------------------------------------------------------------------------------


 

The Sinosure Agent

 

Signed and delivered

/s/ Arnoud Sprangers

 

as a deed

/s/ Brian McGirr

by ABN AMRO Bank N.V.

signature

Singapore Branch

 

 

(as Sinosure Agent)

Arnoud Sprangers

 

acting by

Head of Debt Solutions, Asia

 

 

its duly authorised

Brian McGirr

 

Head of Distribution — Asia

in the presence of:

print name

 

 

 

 

 

signature

 

 

 

 

of witness

/s/ Jacqueline Kingcott

 

 

 

 

 

 

 

 

name

Jacqueline Kingcott

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

The Swap Provider

 

Signed and delivered

/s/ Nienke Blans

/s/ K.H. Tieleman

as a deed

signature

by ABN AMRO Bank N.V.

 

(as Swap Provider)

Nienke Blans

K.H. Tieleman

acting by

print name

 

 

 

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ J.T.F. van Vondersen

 

 

 

 

 

 

 

 

name

J.T.F. van Vondersen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

 

ABN AMRO Bank N.V.

 

 

 

 

Coolsingel 93

 

 

 

 

3012 AE Rotterdam

 

 

 

address

The Netherlands

 

 

 

 

21

--------------------------------------------------------------------------------


 

The Guarantors

 

Signed and delivered

/s/ John C. Wobensmith

 

as a deed

signature

by Baltic Trading Limited

 

(as Guarantor)

John C. Wobensmith

 

acting by

print name

 

 

 

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

 

 

name

Peter Allen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

 

299 Park Avenue

 

 

 

address

New York, NY 10171

 

 

 

 

 

/s/ Apostolos Zafolias

 

Signed and delivered

signature

 

as a deed

 

by Genco Shipping & Trading
Limited

Apostolos Zafolias

(as New Guarantor)

print name

 

acting by

 

 

 

 

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

 

 

name

Peter Allen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

299 Park Avenue

 

 

 

 

New York, NY 10171

 

 

 

 

22

--------------------------------------------------------------------------------


 

The Pledgor

 

Signed and delivered

/s/ John C. Wobensmith

 

as a deed

signature

by Baltic Trading Limited

 

(as Pledgor)

John C. Wobensmith

 

acting by

print name

 

 

 

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

 

 

name

Peter Allen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

299 Park Avenue

 

 

 

 

New York, NY 10171

 

 

 

 

The Other Borrower

 

Signed and delivered

/s/ Apostolos Zafolias

 

as a deed

signature

by Baltic Hornet Limited

 

(as Other Borrower)

Apostolos Zafolias

 

acting by

print name

 

 

 

its duly authorised

 

 

 

in the presence of:

 

 

 

signature

 

 

 

 

of witness

/s/ Peter Allen

 

 

 

 

 

 

 

 

name

Peter Allen

 

 

 

 

print name of witness

 

 

 

 

 

 

 

 

address

299 Park Avenue

 

 

 

 

New York, NY 10171

 

 

 

 

23

--------------------------------------------------------------------------------